



Exhibit 10.1


First Amendment
to the
Phillips 66 Defined Contribution Make-Up Plan (Title II)








1.
Section 1(u) is amended and restated as follows:

“(u)    “Plan Administrator” shall mean the Manager, Total Awards of the
Company, or such person’s successor.”


2.
Section 1(ee) is amended and restated as follows:

“(ee)    “Supplemental Thrift Contributions” shall mean an amount equal to 6% of
the amount of the Participant’s DCMP Pay for a Plan Year that is in excess of
the Participant’s Pay for such Plan Year.”


3.
The last sentence of Section 4 is amended and restated as follows:

“The Benefit amount so credited shall equal 6% of the amount by which the Highly
Compensated Employee’s DCMP Pay for that payroll period exceeds his or her Pay
for that payroll period.”








Page 1 of 1    